—Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about February 1, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the third and fourth degrees, and placed him on probation for a period of 18 months, unanimously modified, on the law, to the extent of vacating the finding as to criminal possession of a weapon in the fourth degree and dismissing that count of the petition, and otherwise affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification, including its resolution of any inconsistency between police testimony and scientific evidence.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a period of probation of 18 months. Given the seriousness of the offense, consisting of appellant’s possession of a loaded pistol along with strong indications that he fired it, this was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]).
The fourth-degree possession count should be dismissed as a lesser included offense.
Concur—Tom, J.E, Sweeny, Saxe and Román, JJ.